Citation Nr: 0008656	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-44 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to an initial compensable rating for right leg shortening.

2. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 
for right should disability resulting from treatment by the Department 
of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to January 1953, with a 
subsequent period of active duty for training purposes.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from 
decisions of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming.

In a supplemental statement of the case issued in September 1997, the RO 
granted service connection under the provisions of 38 U.S.C.A. § 1151 for 
shortening of the right lower extremity and assigned a noncompensable 
rating.  The Board interprets the veteran's October 1997 statement in 
support of his claims as a substantive appeal of that issue.  Thus, the 
issue of the current compensation level for the veteran's right leg 
shortening is properly before the Board.

At his July 1999 personal hearing before the undersigned Member of the 
Board, the veteran's representative declared that the veteran was seeking 
compensation under the provisions of 38 U.S.C.A. § 1151 for angulation 
deformity of the right lower extremity.  This issue has not yet been 
adjudicated.  The matter is referred to the RO for appropriate action.


REMAND

The veteran contends that he has suffered additional right shoulder 
disability, in the form of severely restricted range of right arm motion, 
stemming from his right total shoulder arthroplasty performed by VA in July 
1993.  At his July 1999 personal hearing, the veteran testified that he was 
only able to move his right arm 5 or 6 degrees at the elbow and that his 
right arm was essentially immobilized.  He testified that the informed 
consent he signed prior to the procedure did not address the possibility 
that surgical complications could include further restriction of right arm 
motion.  Moreover, he asserted that no physician informed him that such 
restricted motion could constitute a surgical result.  As a result, he 
argues that compensation for this additional right shoulder disability is 
warranted pursuant to 38 U.S.C.A. § 1151.

The Board notes that the veteran fractured his right proximal humerus in 
December 1991.  Medical reports pertaining to the original December 1991 
fracture are not yet associated with the veteran's claims file.  The 
veteran eventually developed nonunion, and a right shoulder arthroplasty 
was performed in July 1993.  The report from the surgery and the pertinent 
discharge summary are of record.  However, copies of the informed consent 
signed by the veteran authorizing the surgery are not part of the claims 
file.  Therefore, the Board is of the opinion that additional VA medical 
records should be associated with the veteran's claims file before a final 
appellate decision is made with respect to entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for right shoulder disability.

The veteran also contends that his right leg shortening is of such severity 
that a compensable rating is warranted.  

In July 1988, the veteran underwent an open reduction and internal fixation 
of a spiral oblique fracture of the right distal tibia.  A VA physical 
examination report dated August 8, 1989, states that the veteran's right 
lower extremity was 3-4 centimeters shorter than his left.  The veteran 
also underwent a right total hip arthroplasty on August 15, 1989.  In a 
progress note dated August 21, 1989, a VA examiner reported that the 
veteran's right lower extremity measured 2 centimeters shorter than his 
left.

A compensable evaluation under diagnostic code 5275 for shortening of the 
bones of the lower extremity is warranted only when the shortening measures 
1-1/4 to 2 inches (3.2 centimeters to 5.1 centimeters).  Both lower 
extremities are to be measured from the anterior superior spine of the 
ilium to the internal malleolus of the tibia.  38 C.F.R. § 4.71a, 
Diagnostic Code 5275, and Note (1999).  

The Board is of the opinion that further measurements of the veteran's 
lower extremities, in accord with the above regulatory specifications, are 
warranted.

Further, at his July 1999 personal hearing, the veteran testified that he 
recently underwent x-rays at the VA medical facility in Cheyenne, Wyoming.  
He also testified that an appointment was scheduled for assessment of his 
right lower extremity at the VA Medical Center in Salt Lake City, Utah.  
Therefore, pertinent VA medical reports are outstanding with respect to the 
veteran's right leg shortening and must be associated with his claims file.

Accordingly, the case is REMANDED to the RO for the following actions:

1. The RO should contact the veteran and request that 
he identify the names, addresses and approximate 
dates of treatment for all health care providers, VA 
and private, who may possess additional records 
pertinent to his claims.  With any necessary 
authorization from the veteran, the RO should 
attempt to obtain and associate with the claims file 
any medical records identified by the veteran which 
have not been secured previously.  In any event, the 
RO should obtain treatment records for the veteran 
from the VA Medical Center in Salt Lake City, Utah, 
reflecting assessment of the veteran's right lower 
extremity shortening (scheduled for July 1999), all 
medical records from the VA Medical Center in 
Cheyenne, Wyoming, reflecting treatment of the 
veteran's right shoulder and right leg shortening 
since December 1994, and all medical records from 
the VA Medical Center in Cheyenne, Wyoming, 
reflecting treatment for the veteran's right 
shoulder disability from the time of original injury 
in December 1991 to the time of his July 1993 
surgery. 
The RO should obtain and associate with the claims 
file all VA consent forms signed by the veteran 
related to his July 1993 right total shoulder 
arthroplasty.
2. The veteran should be requested to submit medical 
evidence, such as a statement from a physician, 
supportive of his contention that he has additional 
right shoulder disability due to the July 1993 VA 
surgery.

3. Then, the RO should arrange for the veteran to 
undergo a VA orthopedic examination by a physician 
with appropriate expertise to determine the current 
severity of the veteran' s right lower extremity 
shortening.  All indicated studies should be 
performed.  The examiner is requested to provide 
measurements for both the veteran's right and left 
lower extremities.  Measurements are to be made from 
the anterior superior spine of the ilium to the 
internal malleolus of the tibia.  The claims file, 
including a copy of this remand, must be made 
available to the examiner for review, and the 
examination report should reflect that the claims 
file was reviewed.

4. Thereafter, the RO should review the claims file and 
ensure that all development actions have been 
conducted and completed in full.  Then, the RO 
should undertake any other indicated development, 
including an additional medical examination and 
opinion if warranted, and thereafter readjudicate 
the issues on appeal.  With respect to issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 
for right shoulder disability, the RO should 
adjudicate that matter under the provisions of 
section 1151 in effect prior to October 1, 1997.  
VAOPGCPREC 40-97.

5. If the benefits sought on appeal are not granted to 
the veteran's satisfaction, or if a timely notice of 
disagreement is received with regard to any other 
matter, the veteran and his representative should be 
furnished a supplemental statement of the case and 
afforded an appropriate opportunity to respond.  The 
veteran should be informed of the requirements to 
perfect an appeal with respect to any new issue 
addressed in the supplemental statement of the case.

Thereafter, the case should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and argument on 
the matters the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals for 
Veterans Claims. This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your appeal. 
38 C.F.R. § 20.1100(b) (1999).

- 6 -


